Citation Nr: 0121059	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  01-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to May 
1946.  He also served in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board dismissed the claim of service connection for COPD 
with asthma in a November 1994 decision on the grounds that 
the claim was not well grounded because there was no 
competent evidence that the veteran's COPD and asthma were 
related to military service.  In a February 1995 rating 
decision, the RO denied the reopening of the claim of service 
connection for COPD with asthma.  In the September 2000 
rating decision now on appeal, the RO reopened and denied the 
claim of entitlement to service connection for COPD with 
asthma.  Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, the Board must find that new and material evidence has 
been presented.  See also Winters v. West, 12 Vet. App. 203 
(1999).  

In his September 1991 claim, the veteran indicated that he 
had been treated for bronchitis subsequent to service.  A 
January 1992 VA fee-basis examination report reflects three 
diagnoses: COPD, asthma, and bronchitis.  The issues of 
service connection for COPD and asthma have been adjudicated, 
but the issue of service connection for bronchitis has never 
been specifically adjudicated.  The veteran clearly raised 
the issue of entitlement to service connection for bronchitis 
in his September 1991 claim.  This matter is referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO found that no 
new and material evidence had been submitted to warrant 
reopening the veteran's claim for COPD with asthma, and 
notified the veteran accordingly; he did not appeal that 
decision.

2.  The additional evidence added to the record since 
February 1995 bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision denying the 
reopening of the claim of entitlement to service connection 
for COPD with asthma became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

3.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
COPD with asthma.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that he was 
treated for acute tonsillitis for several days in both April 
1943 and July 1944.  A chest X-ray taken in conjunction with 
the May 1946 separation examination was normal.  At the time 
of an August 1949 Naval Reserve physical examination, the 
respiratory system was normal.  No physical defects were 
noted when his enlistment expired in July 1950.  A May 1945 
memorandum from an officer in the Naval Reserve reflects that 
the veteran was a fire fighter during active service.

Private medical records received in January 1992 from J. 
Todd, M.D., reflect that asthma and COPD were diagnosed in 
April 1989.  During the same month, the veteran also was seen 
by M. Thomas, M.D., who reported that the veteran said he had 
begun having a cough and shortness of breath in August 1988 
when he was cleaning up an old house containing dust and 
rodent and bird droppings.  Pulmonary function tests were 
consistent with obstructive lung disease and asthma. 

VA outpatient treatment records from 1991 to 1992 reflect 
treatment for COPD and asthma.  In particular, a December 
1991 treatment record contains an assessment of "asthma 
(COPD)."

In a September 1992 statement, a private doctor, J. Pinto, 
M.D., indicated that the veteran had significant shortness of 
breath along with mild obstructive lung disease, and that he 
should be considered for disability benefits.  Dr. Pinto 
noted that the veteran had a "significant occupational and 
industrial exposure" from being a fire fighter in service, 
but Dr. Pinto did not specifically describe the nature of 
that "exposure" or state that such an exposure was related 
to the veteran's current pulmonary condition.  The veteran 
implied in a statement received in October 1992 that Dr. 
Pinto said that his exposure to toxic materials while 
fighting fires in service caused his pulmonary condition.

In a November 1994 decision, the Board dismissed the claim 
for service connection for COPD with asthma on the grounds 
that the claim was not well grounded because there was no 
competent evidence that the veteran's COPD and asthma were 
related to military service.  

Subsequent to the Board decision the veteran submitted 
October 1994 statements written by himself and by L.H.  In 
his statement, the veteran listed the types of substances he 
was exposed to when he fought fires in service.  In the other 
statement, L.H. reported that he had been at Barbers Point 
Naval Air Station from November 1942 to April 1943 and many 
times had observed the veteran fighting aircraft fires.  Mr. 
H. also stated that he had seen the veteran with a sore 
throat for weeks at a time after having gone into a burning 
plane to rescue the pilot.  

In a February 1995 rating decision, the RO denied the 
reopening of the claim of service connection for COPD with 
asthma on the basis that the additional evidence was not 
material to the claim of service connection for COPD with 
asthma.  

The evidence that has been received since the February 1995 
rating decision includes the following: VA treatment records 
from 1995 to 2000; a June 2000 statement from A. Cheriyan, 
M.D.; the transcript of a June 2000 hearing before a RO 
hearing officer; a July 2000 VA examination report; and the 
transcript of a June 2001 videoconference hearing held before 
a member of the Board.

VA outpatient treatment records from 1995 to 2000 reflect 
continued treatment for COPD and asthma.  

In his June 2000 statement, Dr. Cheriyan noted that the 
veteran had a long history of chronic persistent asthma.  Dr. 
Cheriyan opined that the asthma "could well have been 
aggravated or precipitated by environmental factors in 
earlier years as a firefighter."  

At the June 2000 hearing before a hearing officer, the 
veteran testified that he was treated in service for 
breathing difficulties.  He also said that, compared to 
current equipment, the protective gear used by him during 
fire fighting was substandard.  He reported that his 
respiratory symptomatology became worse during the late 
1970s.  June 2000 Transcript.

On a July 2000 VA examination, the examiner noted that the 
veteran's asthma was late-onset in nature.  The examiner also 
indicated that it might be related to environmental exposure 
while he was in service, but that it would be very hard to 
prove that theory.

At the June 2001 videoconference hearing held before a member 
of the Board, the veteran testified that he went to sick bay 
several times for medication for breathing difficulties and 
that he thought he was hospitalized twice for such symptoms.  
June 2001 Transcript at 6-9.  He also said that he had 
recurring shortness of breath ever since active service and 
that it had gotten worse when he cleaned out a house in 1988.  
Id. at 11, 27.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  New and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his COPD and asthma are related to 
active service.





Analysis

The June 2000 statement from Dr. Cheriyan and the July 2000 
VA examination report are new and material evidence.  Both 
Dr. Cheriyan and the July 2000 VA examiner indicate that it 
is possible that the veteran's current asthma is related to 
fire fighting during service.  As noted above, a December 
1991 VA outpatient treatment record reflects that asthma is 
an underlying component of the veteran's COPD.  Accordingly, 
the additional evidence is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim, and the claim of entitlement to service connection for 
COPD with asthma is reopened.


ORDER

New and material evidence to reopen the claim for service 
connection for COPD with asthma having been received, the 
application to reopen the claim is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the veteran testified at his June 2001 
hearing that he thought had been hospitalized twice in 
service for respiratory problems.  The service medical 
records now on file reflect that the veteran was treated for 
acute tonsillitis for a during April 1943 and July 1944 at 
U.S. Naval Air Station, Barber's Point, Oahu, Hawaii, and 
U.S. Naval Air Station, Navy No. 14, respectively.  It 
appears that he was definitely hospitalized in July 1944.  

In a November 1991 statement, the veteran reported that since 
active service he had had some breathing difficulties and 
that, up to 1988 when his symptomatology worsened, he had 
used over-the-counter inhalers and medications.  He also 
reported that he had been treated by the following private 
doctors: J. Saxton, M.D.; Dr. Todd; Dr. Thomas; and Dr. 
Fales.  Dr. Todd submitted treatment records dated from 1989.  
At his June 2001 hearing, the veteran testified that Dr. Todd 
may have some information regarding whether he had breathing 
difficulties prior to 1988.  June 2001 Transcript at 11.  

Inasmuch as the veteran claims to have had respiratory 
problems since service and the relevant medical records now 
on file are dated decades after service, an attempt must be 
made to obtain any earlier records.  Additionally, the 
veteran submitted statements from Dr. Pinto and Dr. Cheriyan 
regarding in-service exposure to toxic materials, but no 
attempts have been made to obtain those doctors' treatment 
records and additional clarification is needed regarding 
those statements.  At an April 1992 hearing held before a RO 
hearing officer, the veteran testified that he underwent a 
physical examination at the beginning of his employment with 
his former longtime employer, Rockwell International.  April 
1992 Transcript at 12.  Therefore, employment-related medical 
records may be available from Rockwell International, now 
known as Rockwell Automation.

At his June 2001 hearing, the veteran testified that he was 
treated at the Las Vegas, Nevada, VA Medical Center from 1990 
to 1995 and that he was currently receiving treatment at the 
Lufkin, Texas, VA Outpatient Clinic.  June 2001 Transcript at 
10, 23.  As for records from the Las Vegas, Nevada, VA 
Medical Center, the records received in response to a request 
in April 1992 were dated from January 1991 to July 1992.  
Additionally, the last request for treatment records from the 
Lufkin, Texas, VA Outpatient Clinic, was for records up to 
February 2000.  Thus, he may have received additional 
treatment at the Lufkin, Texas, VA Outpatient Clinic, since 
January 2000, and at the Las Vegas, Nevada, VA Medical Center 
in 1990 and from July 1992 to 1995.  In light of the above, 
an attempt should be made to obtain additional records.

Moreover, another VA examination is necessary to address the 
etiology of the veteran's COPD and asthma.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The veteran should be asked to 
identify all employment since his 
septation from service, to include the 
nature of his duties and the length of 
employment.  After obtaining proper 
authorization, the RO should contact 
Rockwell Automation to obtain any of the 
veteran's employment-related medical 
records.  If any attempts to obtain 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should ask the veteran to 
identify all facilities where he was 
treated for exposure to smoke or any 
respiratory problems in service.  The RO 
should then make an another attempt to 
locate any additional service medical 
records.  The RO also should try to 
obtain any service personnel records that 
in any way pertain to the veteran's 
duties as a fire fighter while in 
service.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

5.  The veteran should be asked when he 
first was treated for any reason by Dr. 
Todd.  He should also be asked to 
identify his family physicians since 
service, particularly beginning in about 
1975, and any doctors/facilities that 
treated or evaluated him for respiratory 
problems since his discharge from active 
service and prior to 1989.  He should 
provide the approximate dates of 
treatment and the medical care providers' 
addresses.  The veteran also should be 
asked to authorize the release of any 
private medical records from any 
identified sources and, in any event, 
from Dr. Cheriyan, Dr. Fales, Dr. Pinto, 
Dr. Prabhu, Dr. Thomas, Dr. Todd, and Dr. 
Saxton.  The RO should then request a 
copy of any of the veteran's medical 
records not currently on file from the 
named medical care providers.  Dr. Todd 
should specially be asked to provide any 
records prior to January 1989.  
Regardless of the veteran's response the 
RO should obtain all additional relevant 
records from the Las Vegas, Nevada, VA 
Medical Center, for 1990 and from July 
1992 to 1995, and the Lufkin, Texas, VA 
Outpatient Clinic for the period of 
January 2000 to the present.  

Dr. Pinto should be asked for a copy of 
the veteran's complete records.  The RO 
should advise Dr. Pinto that if he has an 
opinion as to the etiology of the 
veteran's COPD and asthma, he should 
express the opinion in writing, stating 
the facts relied upon and the medical 
basis for the opinion.  

Dr. Cheriyan should also be asked for a 
copy of the veteran's complete records.  
The RO should ask Dr. Cheriyan to explain 
the medical basis for his opinion 
relating the veteran's asthma to 
environmental factors while working as a 
fire fighter in light of the fact that 
the veteran reported in April 1989 that 
he started having a cough and shortness 
of breath in August 1988 when he was 
cleaning up an old house containing dust 
and rodent and bird droppings.  He should 
also be asked to identify any medical 
authority (such as medical treatises) 
that support his opinion.  

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

6.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders.  The veteran's 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  Accepting that the veteran 
was a fire fighter during active service, 
and with consideration of the April 1989 
consultation report prepared by Dr. 
Thomas in which the veteran did not 
report having any respiratory complaints 
prior to cleaning up a house in August 
1988, the examiner should render an 
opinion on the likelihood that the 
veteran's current chronic obstructive 
pulmonary disease and asthma are related 
to having been a fire fighter in the 
1940s during active service.  The 
examiner may express the opinion in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  All 
findings should be reported in detail and 
a complete rationale should be given for 
any opinion expressed.

7.  The RO should then review the 
examination report.  If not responsive, it 
should be amended by the examiner so that 
the case will not have to be remanded 
again.

8.  Thereafter, the RO should readjudicate 
the claim of service connection for COPD 
with asthma based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



